



EXHIBIT 10.30


SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE is executed effective December 27, 2017 by and
between AG‑SKB Belvedere Owner, L.P. (“Landlord”), and Redwood Trust, Inc.
(“Tenant”).
RECITALS
A.Landlord and Tenant are parties to that certain Lease dated June 1, 2012, as
amended by First Amendment dated May 25, 2017 (collectively, the “Lease”),
pursuant to which Tenant leases from Landlord certain Premises located at One
Belvedere Place in Mill Valley, California. The defined, capitalized terms used
in the Lease shall have the same meanings when used herein.


B.Landlord and Tenant desire to amend the Lease as set forth in this Amendment.


NOW, THEREFORE, it is agreed as follows.
1.Temporary Space. The Temporary Space is Suite 300 on the 3rd Floor of Two
Belvedere Place, which is depicted on Exhibit A and is agreed to contain 8,237
rentable square feet. Commencing January 1, 2018, Tenant shall be allowed to use
the Temporary Space, on the terms set forth in this Amendment.


(a)Tenant shall use the Temporary Space only for general office purposes. Such
use shall be upon all of the terms of the Lease that apply to use of the
Premises.
(b)Tenant shall not be required to pay Basic Rent, Operating Expenses or any
security deposit with respect to the Temporary Space. Tenant shall pay, within
ten (10) days of each request, the cost of utilities used in the Temporary Space
and the cost of routine janitorial service to the Temporary Space.
(c)Prior to entry into the Temporary Space and as a condition to use of the
same, Tenant shall obtain all insurance required under the Lease (but with the
same being applicable to the Temporary Space) and deliver proof of the same to
Landlord.
(d)The Temporary Space is delivered “AS IS”. Tenant shall bring to the Temporary
Space the furniture owned by Landlord (as conveyed by Tenant under the Lease by
Bill of Sale) (the “Landlord’s Furniture”). Tenant may install cabling and work
stations in the Temporary Space; Tenant shall not otherwise alter the Temporary
Space. On or before the Expiration Date set forth below, Tenant, at its cost,
shall remove its cabling, work stations and other property, shall remove and
dispose of all of the Landlord’s Furniture, shall remove all of its property,
and shall surrender the Temporary Space in the condition it was received.
(e)In the event of any casualty or condemnation affecting the Temporary Space,
Landlord shall have the right to terminate Tenant’s right to use the same;
Landlord has no obligation to restore the Temporary Space. No casualty,
condemnation, or utility interruption that affects the Temporary Space shall
have any effect on the leasing of the Premises under the Lease.
(f)No expansion, renewal, or early termination rights in the Lease apply to the
Temporary Space.





--------------------------------------------------------------------------------





(g)All obligations and liabilities of Tenant related to the Premises shall apply
also to the Temporary Space.
(h)Tenant shall not sublease all or any part of the Temporary Space.
(i)Tenant shall have no right to holdover in the Temporary Space beyond the last
day allowed by this Amendment. If Tenant does so, then Tenant shall pay, as
additional rent, the sum of $41,185.00 per month, prorated daily; acceptance of
this rent is not a waiver of this provision nor of any other right or remedy for
such failure by Tenant. Further, Tenant shall defend and indemnify Landlord for,
from, against and regarding any claim or loss arising from Tenant’s failure to
vacate the Temporary Space as and when required hereunder.
2.Expiration. Tenant shall cease use of the Temporary Space and shall vacate the
same on or before July 31, 2018 (the “Expiration Date”). Tenant shall, at the
time of vacating the Temporary Space, have the Temporary Space professionally
cleaned, otherwise Landlord shall have the right to do so and Tenant shall
reimburse Landlord’s cost of such work. Tenant shall surrender the Temporary
Space in the same condition as it was delivered.


3.Construction. Tenant acknowledges that construction work will occur to demise
the Temporary Space from adjacent space and to improve such adjacent space.
Tenant agrees that such work will cause noise, disruption and interference with
use of the Temporary Space, and Tenant will make no claim against Landlord, any
contractor, or the property manager based on the same. Tenant will comply with
the directives of the contractor and/or property manager issued in connection
with such work.


4.Building Planning. If Landlord enters into a letter of intent to lease all of
the Temporary Space to a prospective new Tenant for a period of not less than
three (3) years, then upon written notice given at least thirty (30) days in
advance (the “Relocation Notice”), Landlord shall have the right to require
Tenant to relocate from the Temporary Space to other space or spaces in the
Project (the “Relocation Space”). The Relocation Notice shall identify the
Relocation Space and the date of the relocation. If the Relocation Space is not
comparable to the Temporary Space in size or quality, then Tenant may terminate
this Amendment, as of the relocation date specified in the Relocation Notice, by
written notice given to Landlord within five (5) days of the Relocation Notice,
in which event the Expiration Date shall be the relocation date set forth in
Landlord’s notice rather than July 31, 2018. If this Amendment is not so
terminated, then Tenant shall relocate from the Temporary Space to the
Relocation Space on the date set forth in the Relocation Notice, at Tenant’s
expense, and this Amendment shall remain in full force and effect on its same
terms except that the Relocation Space shall be the “Temporary Space” for all
purposes hereunder.


5.Allowance.


(a)The outside date for use of the Allowance set forth in Section 2.2 of the
Work Letter attached to the First Amendment as Exhibit B (the “Work Letter”) is
hereby extended from May 31, 2018 to December 31, 2018. Notwithstanding the
other provisions of the Work Letter, in order to use the Allowance Tenant shall
first finally complete all Alterations and then shall submit to Landlord, in
addition to all items listed in Section 2.1 of the Work Letter, a complete set
of “as built” plans and specifications, in both hard copy and CAD form, showing
fully and in detail all Alterations.





--------------------------------------------------------------------------------







(b)Section 2.3 of the Work Letter and all references to such Section 2.3, are
hereby deleted. Any part of the Allowance not used to pay Costs prior to
August 31, 2018 shall be retained by Landlord without credit to Tenant and shall
not be available to Tenant for any purpose.
6.Acknowledgment. Tenant acknowledges and agrees that Landlord and all
predecessor lessors have fully and timely performed each and all of their
obligations under the Lease.


7.Effect of Amendment. Submission of this Amendment for review does not
constitute an offer by Landlord to Tenant. This document may not be relied upon,
nor may any claim for reliance or estoppel be made based upon this document,
unless and until this document is fully executed and delivered by each party.


8.Representations. Tenant hereby represents and warrants to Landlord that
(a) this Amendment constitutes the binding obligation of Tenant and is
enforceable against the Tenant in accordance with its terms, (b) Tenant has not
made any assignment, sublease, transfer, conveyance or other disposition of its
interest in the Lease or in the Premises (including assignments for security
purposes), (c) no consent of any third party is necessary for Tenant to execute,
deliver and perform this Amendment, and (d) Tenant has engaged with no broker
regarding this Amendment. The person executing this Amendment on behalf of
Tenant warrants his or her authority to do so.


9.Disclosure. For purposes of Section 1938 of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that the
Temporary Space has not undergone inspection by a Certified Access Specialist
(CASp). A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises. Landlord has no obligation to make
or to pay for the inspection or to make or to pay for any repairs.


10.Counterparts. This Amendment may be executed and delivered in counterparts;
delivery by facsimile or pdf is sufficient.


11.Status of Lease. Except as expressly amended hereby the Lease remains in full
force and effect and is hereby ratified and confirmed.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.
LANDLORD:
TENANT:
 
 
 
 
 
AG-SKB Belvedere Owner, L.P.,
Redwood Trust, Inc.,
a Delaware limited partnership
a Maryland corporation
 
 
 
 
 
By:
AG-SKB Belvedere GP, L.L.C.,
 
 
 
a Delaware limited liability company
By:
/s/ Bo Stern
Its:
General Partner
Name:
Bo Stern
 
 
 
Title:
Chief Investment Officer
 
 
 
 
 
 
By:
/s/ Steven G. White
 
 
 
Name:
Steven G. White
 
 
 
Title:
Vice President
 
 






















